DISMISS; and Opinion Filed August 5, 2019.




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00638-CR

                              DAVID ALLEN MCHAM, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 2
                                    Kaufman County, Texas
                             Trial Court Cause No. 18-90145-CC2-F

                               MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Before the Court is appellant’s July 23, 2019 motion to dismiss the appeal. The motion is

signed by appellant and by counsel. See TEX. R. APP. P. 42.2(a). We GRANT the motion and

DISMISS the appeal.




                                                 /Bill Pedersen, III/
                                                 BILL PEDERSEN, III
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

190638F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVID ALLEN MCHAM, Appellant                      On Appeal from the County Court at Law
                                                   No. 2, Kaufman County, Texas
 No. 05-19-00638-CR        V.                      Trial Court Cause No. 18-90145-CC2-F.
                                                   Opinion delivered by Justice Pedersen, III,
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Partida-Kipness
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of August, 2019.




                                             –2–